Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000640
                                                         05-APR-2016
                                                         09:38 AM



                          SCWC-15-0000640

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I




      In re Application of MAUI ELECTRIC COMPANY, LIMITED,

For Approval of the Amended and Restated Power Purchase Agreement

             With Hawaiian Commercial & Sugar Company



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

           (CAAP-15-0000640; PUC DOCKET NO. 2015-0094)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner Sierra Club’s application for writ of

certiorari, filed on February 19, 2016, is hereby accepted and

will be scheduled for oral argument.     The parties will be

notified by the appellate clerk regarding scheduling. 

          DATED:   Honolulu, Hawai'i, April 5, 2016.

Isaac H. Moriwake and           /s/ Mark E. Recktenwald

Kylie W. Wager,

for petitioner SIERRA CLUB      /s/ Paula A. Nakayama


Thomas C. Gorak and             /s/ Sabrina S. McKenna

Mark J. Kaetsu

for respondent STATE OF          /s/ Richard W. Pollack

HAWAI'I, PUBLIC UTILITIES

COMMISSION                      /s/ Michael D. Wilson


Randall C. Whattoff,

James E. Abraham, and

Rebecca Dayhuff Matsushima

for respondent MAUI

ELECTRIC COMPANY, LTD.